Citation Nr: 1630904	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-16 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 
 
2.  Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as due to service-connected chronic back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H.M. Walker, Senior Counsel


INTRODUCTION

The Veteran had active service from November 1957 to October 1959, November 1959 to October 1963, and November 1963 to May 1966 with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which denied the above claimed benefits. 

In May 2014, the Veteran testified at a video conference hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.

The Veteran's claim was most recently remanded in November 2015, and has since been returned to the Board for adjudication.  

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

For reasons explained immediately below, a remand is necessary for further evidentiary development, and to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In November 2015, the Board remanded the Veteran's service connection claims for GERD and neuropathy of the bilateral lower extremities for VA examinations and opinions.  The Board finds that the opinions obtained in this matter are inadequate and the claims must again be remanded for supplemental opinions.  

In December 2015, the Veteran was afforded a VA esophageal conditions examination.  He was diagnosed as having Barrett's esophagitis, hiatal hernia, and moderate gastroduodenitis.  The examiner did not, however, provide an etiology  opinion regarding the claimed GERD.  

In November 2015, the Veteran was provided a peripheral nerves examination during which the examiner diagnosed sciatica related to his service-connected back disability.  In December 2015, the Veteran was afforded another VA examination, during which the examiner diagnosed bilateral meralgia paresthetica.  The examiner opined that the Veteran's reflexes are symmetrically hypoactive and non-pathological.  She indicated that he does not have peroneal neuropathy, nor does he have sciatic or femoral radiculopathy.  His previous notations of "SLR" during the August 2011 VA examination are not present in the current examination.  The examiner also noted that the incomplete paralysis of the sciatic nerve noted in by the January 2015 VA examination were not present in the instant examination.  

The December 2015 examiner opined that the Veteran's current meralgia paresthetica of the left lower extremity is not related to a disease or injury in service, nor was it caused or aggravated by a service-connected disability.  In reaching this conclusion, she noted that the Veteran's meralgia symptoms occurred over a decade after discharge from service, and there are no motor or reflex findings to show L4 radiculopathy.  

The Veteran's representative argues that the examiners erroneously relied on lack of in-service documentation in reaching their negative opinions for the claimed neuropathy and GERD.  Further, the December 2015 peripheral nerves examiner failed to provide a detailed rationale for her negative opinion as to secondary service connection related either to the Veteran's service-connected back disability or his radiculopathy (sciatic nerve) of the left lower extremity.  

The Board finds that supplemental opinions are necessary to afford the Veteran all consideration with respect to these claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If available, forward the electronic claims folder to the December 2015 VA examiner to provide a supplemental opinion as to whether the Veteran's currently diagnosed GERD is related to his service.  If the December 2015 examiner is not available, provide the claims file to another appropriate examiner for the requested opinions.   

The claims file must be made available to the examiner for review; consideration of such should be reflected in the completed examination report.  

It is left to the examiner's discretion whether to re-examine the Veteran.  

The examiner is directed to opine as to whether it is at least as likely as not that the Veteran's diagnosed GERD had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service.

Importantly, the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for GERD in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.
 
2.  If available, forward the electronic claims folder to the December 2015 VA examiner to provide a supplemental opinion as to whether the Veteran has any other neuropathy other than sciatic and femoral radiculopathy that is related to service or a service-connected disability.  If the December 2015 examiner is not available, provide the claims file to another appropriate examiner for the requested opinions.   

The claims file must be made available to the examiner for review; consideration of such should be reflected in the completed examination report.  

It is left to the examiner's discretion whether to reexamine the Veteran.  

The examiner is requested to list all current neuropathy disabilities of the left lower extremity.  If the examiner finds that the Veteran does not have any currently non-service connection neuropathy of the lower extremities, the examiner should explain these findings in light of the prior private and VA examination findings. 

For each diagnosed neuropathy, the examiner is directed to provide an opinion as to the following:

(a) Is it at least as likely as not that any current neuropathy had onset in service or is otherwise related to a disease or injury in service?

(b) Is it at least as likely as not that any current neuropathy was caused (in whole or in part) by a service-connected disability-including the service-connected back disability and/or service-connected sciatic and femoral radiculopathy?

(c) Is it at least as likely as not that any current neuropathy is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability-including the service-connected back disability and/or service-connected sciatic and femoral radiculopathy?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.
The absence of evidence of treatment for neuropathy in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.
 
3.  The AOJ shall readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


